Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-18 and 21 of J. Rathore et al., US 16/641,025 (Feb. 28, 2017) are pending and under examination.  Claims 1-4, 6-12, 14-18 and 21 are rejected.  Claims 5 and 13 are objectionable.  

Claims Objections

Claims 5, and 13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102 (AIA )

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 


35 U.S.C. 102(a)(1)/(2) over G. Legrow et al., US 5,679,335 (1997) (“Legrow”)

Rejection of claims 1-4, 6-12, 14-18 and 21 under 35 U.S.C. 102(a)(1)/(2) as being anticipated by G. Legrow et al., US 5,679,335 (1997) (“Legrow”) is maintained for the reasons given in the previous Office action. 

Applicant’s Argument

Applicant argues that the claims have been amended to narrow suitable alkyl groups for R4 to those having 10 to 30 carbon atoms and that the corresponding group in Legrow has 1 to 6 carbon atoms.  This argument is not considered persuasive for the following reasons.  As discussed in the previous Office action, Legrow discloses the following compound.


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Applicant’s amendment respecting instant variable R4 does affect whether Legrow’s compound falls within the claimed genus because the claims do not require the presence of R4.  That is, n can be 0.  Further, it is not seen how Legrow’s compound “has 1 to 6 carbon atoms” as argued by Applicant (or where this is disclosed in Legrow).  Legrow’s compound comprises four C14 alkyl chains that may correspond to either of instant variables R3 or R4 (depending on the values of m and n) when L1 and L2 are both single bonds.  

For example, Legrow’s compound anticipates the claimed compounds when each R3 is (C14-C100)alkyl, m = 4, n = 0, and L1 and L2 are both single bonds.  Alternatively Legrow’s compound anticipates the claimed compounds when two of Legrow’s four C14 alkyl chains correspond to R3 as (C14-C100)alkyl, the remaining two C14 alkyl chains corresponds to R4 as (C10-C30)alkyl, m = 2, n = 2, and L1 and L2 are both single bonds.  

It is noted that claim 7 was incorrectly indicated as free of the art of record in the previous Office action.  Claim 7 only modifies variable L2.  However, variable L2 is not present when n = 0.  As such, Legrow’s compound anticipates claim 7 when n = 0 and m = 4.  

Subject Matter Free of the Art of Record

Claims 5 and 13 are free of the art of record.  

Conclusion

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622